 CONGOLEUMINDUSTRIES,INC.359Congoleum Industries, Inc.andEdmund R.Carlin.Case 16-CA-4251alleged.The case was tried in Wilburton,Oklahoma, onMay 25, 1971.November 29, 1971DECISION AND ORDERBy MEMBERS FANNING, JENKINS, ANDKENNEDYOn August 19, 1971, Trial Examiner RameyDonovan issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief, the General Counsel filedlimited exceptions and a supporting brief, and theRespondent filed a brief in answer to the GeneralCounsel's limited exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Congoleum Industries, Inc., Wilbur-ton,Oklahoma, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.1Respondent's motion for oral argument is hereby denied, since therecord and briefs adequately present the issues and positions of the partiesTRIAL EXAMINER'S DECISIONRAMEY DONOVAN, Trial Examiner: The charge was filedon February 1, 1971 by Edmund R. Carlin, an individual,against Congoleum Industries, Inc., herein Respondent orCongoleum. The complaint issued on March 17, 1971, andalleged that Respondent caused Lovelace Electric, Inc., todischarge and to deny employment to Carlin and thatRespondent also refused to employ Carlin in its plant, allbecause of Carlin's union and concerted activities, and inviolation of Section 8(a)(3) and (1) of the Act. Respondent'sanswer denies the commission of the unfair labor practicesIThere is also mention in the record of an office at Trenton, NewJersey.2Although the parties at the hearing used the term union or nonunioncontractor or subcontractor and we have used the term, it is not explicatedin the record. From our experiences and from that of the Board gleaned inmany cases in this field, the following brief exposition is made: In thebuilding construction industry, a union contractor is a contractor who is a194 NLRB No. 53FINDINGSAND CONCLUSIONSI.JURISDICTIONRespondent is a Delaware corporation with a plant andits general executive offices located in Kearny, New Jersey,where it is engaged in the manufacture of carpeting andfloor covering. Respondent also has plants at otherlocations in the United States, including its plant inWilburton, Oklahoma, which is the plant involved in thisproceeding.During a representative 12-month period, Respondent, inthe course of its business operations at the Wilburton plant,purchased and delivered to its plant latex, fibers, yarn, andothermaterials valued in excess of $1 million of whichgoods and materials valuedin excessof $1 million weretransported to said plant from States of the United Statesother than Oklahoma. In this same period, the Respondent,in the course of its business operations, manufactured, sold,and distributed from said plant products valued in excess of$1 million of which products valued in excess of $1 millionwere shipped from said plant directly to States of theUnited States other than Oklahoma.It is found that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICEA.BackgroundAt some period, evidently in 1968 or no later than early1969, Congoleum had decided to have certain constructionwork performed at the Wilburton plant. Barchi wasCongoleum'smanager of staff engineering. The recordindicates that his office was at Congoleum's main office inKearny, New Jersey.' Barchi was responsibly involved inthe drawings and specifications of the new constructionwork that was to take place at the Wilburton plant and heparticipated in the letting of the construction contract andthe negotiations with the contractor selected. The generalcontractorwho received the contract to perform theWilburton job was Yarborough. The latter was a unioncontractor. As is customary in the construction industry,particularly in jobs of some size and involving a variety oftypes of construction work, subcontracts were let to variousspecialized subcontractors; for instance, Belco was theelectrical subcontractor. Belco was also a union contractorand Barchi testified that all the subcontractors underYarborough were union contractors except a companyinstalling the sprinkler system that employed "people fromhere [the Wilburton area]." 2party to a contract or agreement with an International union, e.g., theCarpenters; the ElectricalWorkers; Plumbers and Steamfitters, and soforth, or with a Local union affiliated with a particular International. Thecontract will prescribe such things as wage rates, working conditions, andthe procuring of employees through the union. Under the latter, if a unioncarpenter contractor, for instance, has a construction job where he needsten journeymen carpenters, he will ask the local carpenters union for ten(Continued) 360DECISIONSOF NATIONALLABOR RELATIONS BOARDThe general contract of Congoleum and Yarboroughstarted inFebruary, 1969. According to Barchi, the firstphase of the contract was scheduled for completion onNovember 1, 1969, and the second phase to be completedon July 1, 1970. Barchi states that as "co-architect for theproject," it was one of his duties to see that the work wasperformed according to the terms of the contract and itsspecifications. In the latter part of 1969 and early 1970,Barchi states that he was at the Wilburton constructionproject "at least every other week."Because,assertedly, Yarborough was not completing thework within the time periods prescribed and because ofpoor quality work insome instances,Barchi states that "toplevel"management of Congoleum cancelled the Yarbor-ough contract in July 1970. Since Yarborough was thegeneral contractor, this meant not only the ending of hisrelationshipwith the project but also terminated hissubcontractors who might still have work to do.Barchi statesthat on matters of what he considered to bework deficiencies, he had, prior to the termination of thecontract, taken up such matters with the general contractor,Yarborough,sincethe job project was the generalcontractor's responsibility. Barchi testified, "I didn't dealwith the subcontractors." Types of work that Barchienumerated as deficient were plumbing, concrete work, androofing.3 It also appears that there were some laborproblems in the Yarborough period. Barchi testified thatthe laststrike he recalled involved a matter of dispute as towhich particular craft union should perform some particu-lar work. According to Barchi, "There was a walkout ...."Barchi states that he did not recall an incident involving theiron workers, but Grady, an employee who was working onthe job project at the time, states that in July 1970 there wasa strike and the iron workers had pickets on the site .4To replace Yarborough as general contractor, Congole-um entered into a contract with Pate ConstructionCompany. Pate, as general contractor, was to perform mostof the work itself, including plumbing, iron work andanything else remaining to be done. However, Pate didhave one major subcontractor, Lovelace Electric, Inc., whowas to perform the electrical work. Both Pate and Lovelacewere nonunion contractors.Pate began work on August '1, 1970, and Barchi statesthat at the time the contract was given to Pate he had toldjourneymen. The union will then refer ten journeymen to the contractorand they will work as his employees.Without getting into refinements ordetails of the process or legal aspects,it is usually the fact that the union inthe example above-mentioned will generally refer union journeymen (unionmembers) to the union contractorA union contractor, therefore,customarily is one who employs union members or,in some circumstances,nonunion people who are referred to him by the union and who aretherefore employed under the union aegis and within the terms of thecontractual hiring agreement whereby the contractor is obliged to secureemployees through the union.3Barchi states that there is some litigation pending as to what is owedYarborough under the contract.4At the hearing, the General Counsel requested that for backgroundpurposes the Trial Examiner take official notice of a Board proceedinginvolving Respondentthat had been tried in Wilburton on January 25-28,1971, but in which a Trial Examiner's decision had not been issued up tothe time of the instant hearing.The General Counsel's request was that theTrial Examiner's decision in the prior case be officially noticed if it issuedprior to the time that the instant decision was written Respondent'scounsel stated that he had no objection to the instant Trial Examiner'staking such notice. Accordingly, we take the following limited notice: APate that when Yarborough had the contract, "the workwas not getting completed on time and that the obviousreason was that the men were dogging the job." However,Barchi gave no specific examples to Pate and did notmention any individualnames.Nor did he refer to anyindividual employees at the hearing. According to Barchi,he was satisfied with Pate'sassurancethat he wouldcomplete the contract on time and in a satisfactory manner.Barchi also was satisfied that Pate had or would have "thenumber of people that were going to be required to do thiswork." Barchi states that he did not tell Pate that it was thepolicy of the engineering department not to hire employeeswho had worked on the project under the unioncontractors.B.The Refusal to Hire Edmund CarlinCarlin was an electrician who lived in Wilburton. He is aman, we would judge, in hisfifties,who appeared to bephysically and mentally alert. He formerly had lived inFlorida and while in high school he had gone through a 4-year apprenticeship in what he referred to as "the electricalworkers union."5 He joined the Union and worked forseveral yearsas a unionjourneyman electrician. When heentered military service in World War II he discontinuedpaying union dues and was dropped from the Union. Afterthe war, from 1946, he worked as a licensed electrician invarious parts of the country but was not a union member.He had 20-25 years' experience in electrical work of alltypes. In Wilburton he had worked as an electrician onvarious jobs and he and his wife also operated a recreationcenter for children in the town. During the course of thisrecreation work, Carlin became acquainted with Downing,personnelmanagerof Congoleum. This was over a periodof about 6 years. In the last few years Carlin had "quite alot of contact" with Downing through the latter's childrenwho were engaged in Carlin's model airplane flying projectat the recreation center.At the time when Yarborough was the general contractoron the Congoleum construction project inWilburton,Carlin was hired as an electrician by Belco, the unionelectrical subcontractor on the job. Apparently Carlin haddetailedhisbackground and experience to the localrepresentative of the electrician's union who was furnishingcase entitled,"CongoleumIndustries,Inc and United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO, Cases 16-CA-4037;16-CA-4102; 16-CA-4130, TXD-379-71,"was tried inWilburton onJanuary 25-28, 1971, before TrialExaminer SamuelRossThe TrialExaminer's decision was issuedon July 27, 1971. The decision states thatthe issues tried were alleged violations of Section8(a)(1)(3) and (5) of theAct, by Congoleum. The case involved efforts by the Rubber WorkersUnion,beginning inMay, 1970, and thereafter, to organize themanufacturingemployeesin theWilburton plant and certainallegedconduct by Congoleum. The decision,inter aka,refers toa constructionproject involving an addition to the plant that was going on during theorganizational effort among the manufacturingplant employees Twoinstances of picketing of the plantby construction workers are described asoccurringon July 22, and 23, 1970. One picketsign bore the name,"Steelworkers "5Evidentlythe InternationalBrotherhood of ElectricalWorkers(IBEW),AFL-CIO. This is basicallya craft unionthatrequiresapprenticeshiptrainingand in theconstructionindustry this can beregarded as the Electrical Workers Union,at least whereunion contractorsare involved. CONGOLEUMINDUSTRIES,INC.361Belco with electricians. The Union gave Carlin a permit togo to work for Belco and he thereafter worked under thispermit. Carlin worked for Belco on this job at two periods,August, 1969 to January 1970 when he was laid off in areduction in force; and again, from May 1970 to aboutJune 17, 1970, when there was again a reduction in force.There is no evidence of complaints or criticism of thequality of Carlin's work for Belco, or about his conduct,either by his employer, Belco, or by anyone else.Thereafter, learning that additional work was beingperformed on the Congoleum construction project, Carlintelephoned Lovelace, early in September 1970. Lovelace, asmentioned, was the electrical subcontractor under Pate, thenew general contractor. When asked about employment asan electrician, Lovelace told Carlin that at that time he didnot need a man but to contact him later. About a week or solater, September 10, 1970, Carlin met Lovelace at a localhotel and described his background and experience toLovelace. He also told Lovelace that he had worked on theCongoleum project. On this occasion or in the priortelephone conversation Lovelace had told Carlin that inorder to be hired Carlin would have to "be cleared" byCongoleum. Lovelace explained that if Carlin had beenconnected or involved in the labor troubles or dispute onthe construction project that had previously occurred, hedid not think that Carlin could be hired. Carlin apparentlyexplained to Lovelace that he personally had not beeninvolved in any labor dispute or trouble during the prioremployment on the project. Carlin testified that "I guess Iconvinced Mr. Lovelace that there was no reason why .. .they [Congoleum] wouldn't clear me in any way whatsoev-er."In any event, on September 10, Lovelace wasapparently satisfied about Carlin's qualifications as anelectrician and he told him to come to the plant thefollowing morning.William Lovelace, vice president of Lovelace, is theindividual referred to previously as Lovelace. His testimonycorroborates substantially that of Carlin regarding contactsbetween himself and Lovelace in 'September, 1970. Forinstance, Lovelace testified that since Carlin had told himthathe had previously worked on the Congoleumconstruction project, Lovelace had indicated that he wouldhave "to be cleared" by "Congoleum." According toLovelace, on September 10, it was understood betweenhimself and Carlin "that he [Carlin] would come to theplant the following day, I believe it was, and see if he couldbe cleared to go to work." Lovelace states that he hadpreviously discussed with Carlin the latter's qualificationsand experience and the indication is clear that, but for thenecessity of clearance by Congoleum, Lovelace would havehired Carlin. At a later point, as we shall see, Lovelacespecifically so stated.On the morning of September 11, Carlin came to theplant entrance where he met Lovelace. The latter tookCarlin inside to the construction area and told him to waitthere while Lovelace went to "find out if he [Carlin] could6The evidence persuades us that Lovelace also either mentioned to RoyPate at this time that Carlin had previously worked on the Congoleumconstruction project or Pate was aware of this by reason of the fact thatLovelacewas seeking clearance for Carlin. As we shall see, the onlyemployees of Lovelace on the job who were required to have clearancefrom Congoleum were employees who had formerly worked on thego to work, if he could be hired." Lovelace then went toRoy Pate, the construction superintendent on the job forPate. Lovelace told Pate that he had Carlin, an electrician,waiting in the plant and Lovelace asked Roy Pate if Carlin"could be cleared for work."6 Pate said he "would check onthis" and he departed elsewhere into the plant for about 15or 20 minutes. He then returned and told Lovelace thatCarlin "wasn't cleared." Lovelace then told Carlin that he"wasn't cleared." Carlin departed the plant after remarkingto Lovelace that he felt that he could get himself, clearedbecause he knew the Congoleum personnel managerpersonally.?Lovelace, the witness who gave the foregoing testimony,impressed the Examiner as, on the whole, a reliable witness.In our opinion, he had no hostility to either Congoleum orPate with whom he worked as a subcontractor and hisrelationship with Carlin was neither that of a friend norclose acquaintance. There is little doubt in our mind thatLovelace described accurately the use of the word "clear"or "not cleared" by himself and Roy Pate regardingLovelace's request for clearance from Congoleum to hireCarlin as an electrician. For instance, after Lovelace hadtestifiedon direct examination regarding the Carlin-Lovelace-Pate episode, above, Respondent's counsel oncross-examination asked Lovelace:Q.What did he [Roy Pate] tell you when hereturned?A.That Ed Carlin was not cleared or approved.Q.Pardon me?A.He was not cleared or approved.Q.Do you remember him specifically stating thathe was not cleared?A.Do I remember Roy Pate saying this?Q.Yes.A.Yes, I remember it quite well. Otherwise, Iwould have hired Mr. Carlin.8It is to be observed that when Roy Pate told Lovelacethat Congoleum refused to clear Carlin for employment bysubcontractor Lovelace, Pate gave no explanation of whyclearance had been denied and Lovelace asked for none.Yet Lovelace after prior conversations with Carlin hadbeen satisfied that Carlin was an experienced and qualifiedelectrician, and Lovelace had an opening for an electrician,Lovelace had also apparently been satisfied after meetingwith Carlin that the latter's character or personality weresatisfactory since it cannot be assumed that he would havebeen prepared to hire'a man displaying irresponsible orindolent traits of character.When Pate informed Lovelace that Congoleum wouldnot clear Carlin, if Lovelace had not understood themeaning or implication of lack of clearance, he surelywould have asked why a man he considered to be anexperienced and qualified electrician and a man he wishedto hire was not cleared. Carlin would have been Lovelace'semployer, not Congoleum's or Pate's. But Lovelace did notask for an explanation and Pate offered no explanation ofCongoleum job.7The acquaintanceship with Personnel Manager Downing has beenpreviously described8Carlin testified that at the plant Lovelace, after telling him to wait,returned thereafter and said that Carlin could not go to work because"Congoleum wouldn't clear me ]him, Carlin I." 362DECISIONSOF NATIONALLABOR RELATIONS BOARDwhy Carlin was not cleared. Nothing was said to the effectthat Congoleum had observed Carlin when he previouslyhad worked on the construction site and Congoleum haddetermined that as an electrician Carlin did not know agenerator from a transformer, or that he was drinking onthe job, or that he spent his time standing around and notworking or producing. The reason, in our opinion, whyLovelace understood and readily accepted the statement ofPate that, in substance, Lovelace could not hire Carlinbecause Congoleum would not clear Carlin, was thatLovelace, as he had earlier told Carlin, was aware thatemployees who were connected with the labor disputes attheCongoleum project under the previous contractorswould not be cleared for hiring. Because Carlin hadapparently convinced Lovelace that he was not involved inthe labor trouble albeit he had worked there under the priorcontractor, Lovelace had thought that Carlin would becleared for hiring. However, when Carlin was not clearedby Congoleum, and Pate so advised Lovelace, the latterunderstood the reason.Lovelace had started on the Congoleum project as asubcontractor of Pate around August 21, 1970. Among themen he hired at this early stage was an employee namedGrady, who had previously worked on the Congoleum job,a fact unknown to Lovelace when he hired him. AfterGrady was on the job, he was apparently noticed, becauseRoy Pate came to Lovelace and said that if Lovelace hiredany more men who had previously worked at the plantproject "they would have to be cleared." This is the firstindication that Lovelace had had that such clearance wasnecessary.It is apparent that when Pate let the electrical subcontractto Lovelace that nothing had been said to Lovelace aboutsecuring clearance for employees he hired and Lovelacehad gone ahead and hired electrical employees, includingGrady. Lovelace at the time had not only been told nothingabout the necessity of clearance but he was unaware thatGrady had previously worked on the Congoleum job. In histestimony, Lovelace indicates that probably Roy Pate wasthe person who was first aware that Grady had workedpreviously on the Congoleum project. Thus, "Since TedGrady was noticed on the job, I suppose, by Roy Pate, whono doubt knew that he had previously worked there, then iswhen I got the word that no more men who had previouslyworked there would go to work until they were cleared."The statement "I suppose" that Roy Pate had first noticedGrady and that Pate knew when he saw Grady that Gradyhad previously worked on the project is clearly surmise onLovelace'spartand, in our opinion, an erroneousconjecture.Lovelace had not known that Grady hadworked there before and, in our opinion, neither had Pate.Pate had nothing to do with Grady and the latter had beenhired and put to work by Lovelace under his subcontract.Neither Lovelace nor Pate had been present on the9Roy Pate did not testify.10Lovelace opined that Grady was cleared "because I think he had areputation of being an excellent worker.....This speculation was notbased on anything said by Pate but was evidently based on the fact thatGrady thereafter was a highly satisfactory employee in the work heperformed for Lovelace, a fact mentioned by Lovelace in his testimony.Lovelace, although he had been prepared to hire Carlin presumablybecause he believed he was or would be a good electrician, never had aCongoleum job when it was being performed by Yarbor-ough and his subcontractors. They knew nothing aboutwhat employees were working during that period. We aresatisfied that it was Congoleum who noticed Grady whenhe appeared on the job as an employee of Lovelace.Congoleumwas ina position to know and evidently didknow that Grady had formerly worked on the constructionproject.Itisthereforereasonableto conclude thatCongoleum, when it saw Jrady on the job in August orSeptember, informed Roy Pate, the superintendent ofgeneral contractorPate,of Grady's prior employment onthe job. But of what importance would it be to Congoleumto mention that a man who had been hired by subcontrac-torLovelace,who was evidentlysatisfiedas to hisqualifications, had previously worked on the project? Theimportance was, as additional evidence will bear out, thatin our opinion Congoleum, when it saw Grady on the job,toldRoy Pate not only of the fact of Grady's prioremployment but that hereafter Pate and its subcontractorLovelace were not to hire anyone who had worked on theproject under the prior contractor and subcontractorsunlessthe employee was cleared for employment byCongoleum. And this is what Roy Pate told Lovelace asdescribed above .9In the foregoing matter of Grady, although Roy Pate toldLovelace that thereafter prehire clearance from Congoleumwas necessary before Lovelace hired anyone who hadpreviously worked on the Congoleum plant project, Patesaid that Grady could continue to work and that Grady"was cleared." Pate did not tell Lovelace why Grady wascleared, nor, at a later date, did he tell Lovelace why Carlinwas not cleared.10Grady had been cleared to work, albeit somewhatretroactively after hispresenceon the job was discovered,but nevertheless cleared, although he had previouslyworked on the project while Yarborough was the generalcontractor.Grady worked for Yarboroughas a generallaborer, shovelingmud, drivingstakes,and so forth.Nobody asked him aboutjoining theLaborer's Union orany other union while he was thus performing. There is, infact,no evidence that the Laborer's Union had arepresentative on the project or that any laborers weremembers of that Union on the project. Next, Gradyperformed labor type work for what was evidently the workof the brick-laying or masonry subcontractor. He testifiedthat he was "carrying blocks and mud[?] to the brick layersor block layers." While he was working at this masonry job,a businessagent of the union, (Bricklayers?) asked him tojoin the union. Grady arranged to join the following weekbut his brother died in California and Grady went toCalifornia. How long hewas gone,we do not know. Whenhe returned, he went back to work but never saw thebusiness agent,again.Evidently he had been forgotten bythe agent and, in any event, Grady made no effort to joinchance to determinewhether Carlinperformed satisfactorily on Lovelace'ssubcontract.We wouldassume thatifLovelace or Pate had found thatCarlin, afterbeing hired on an hourly basis, was not doinghisworksatisfactorily,he wouldhavebeen discharged.This would have beenadequateinsurance against poor employee performance unless Congole-um's refusaltoclearCarlintowork was based on some otherconsideration. CONGOLEUMINDUSTRIES,INC.363the union and worked as a nonunion man. Grady thenworked on the project for a company that was installing thesprinkler system. This company was the only nonunionsubcontractor on the job. Grady was working for thiscompany in July 1970 when one of the unions, the IronWorkers, according to Grady, picketed the project. Grady,however, crossed the picket line and continued to work.Itwas certainly Grady's right to cross a picket line if hewished and it is no concern of ours except as a factualmatter. Although there is nothing about this in the record, itisour experience in the field of labor law that on aunionized construction project where, as here, the generalcontractor and all the subcontractors except one areunion,'1 picketing of the project by an affiliated construc-tion union, which happened at Congoleum in July, willresult in the unionized construction workers on the projectrefusing to cross the picket line. This is true whether thepicket line is actual or symbolic, i.e., the carrying of a picketsignin front of the project. An employee like Grady, whocrossed the picket line and continued to work, at leastdistinguishes himself as either nonunion or as not insympathy with the particular union cause being projectedby the picketing. We regard it as unreasonable to assumethat Congoleum, amid its problems and conflicts with theumon contractor and their employees, was not aware anddid not note that Grady continued to work on the sprinklerconstruction and manifested thereby either his nonunionstatus or at least lack of sympathy with the union picketingof the project.Lovelace had hired and had working for him on theCongoleum project other employees in addition to Grady.None of these employees had previously worked on theproject during the incumbency of the prior contractors. Noclearance was required or secured for these employees atany time.12 Thomas Pate, owner and head of Pate,13 couldrecall only Grady as an example of an employee, while Patewas general contractor on the Congoleum job, who hadpreviouslyworked on the project under the priorcontractors.14 Pate said that, while he had no policy againsthiring union men, he knew of only two union men who hadworked for him on the Congoleum job and he only learnedthat they were union men when they quit.15We return now to Carlin, who on September 11, 1970,had been told by Lovelace that he could not be hiredbecause Congoleum had refused to clear him. In the courseof the next few days, Carlin endeavored to reach bytelephone Congoleum Personnel Manager Downing, whomhe knew, in order to find out why he had not been allowed11 It is not unlikely that Yarborough let the sprinkler subcontract to anonunion contractor because there was no umon sprinkler contractoravailable.Commonly, union contractors and union employees in theconstruction field do not work on the same job with nonunion people.12At one point in his testimony Lovelace stated that Roy Pate hadimplied to him that the previous contractor on the Congoleum project "wasunable to get the job done or unable to get the men to get it completed"and, therefore, "it was desirable" that employees, who had previouslyworked on the job under the former contractor and under formerconditions, should "not be put back on the job and have the same thinghappen agam."13Thomas Pate described his company as "Pate Construction CompanyorThomas L. Pate, General Contractor." Roy Pate, the Patesuperintendent on the Congoleum job, was the brother of Thomas Pate14The number of employees working under the Pate contract vaned butthe maximum was about 65.to work for Lovelace on the Congoleum project. Not havingsucceeded in contacting Downing, Carlin left word forDowning to call him at home. Later, Downing called Carlinat his home. The latter was not present but Mrs. Carlinspoke to Downing on this occasion, explaining that herhusband was not there. Downing asked Mrs. Carlin, whatdid "Ed" [Carlin] want. She replied that he wanted to knowwhy he could not work for Lovelace on the Congoleum job.Downing said he was very sorry because he knew Ed, but itwas the policy of the engineering department in Kearny[theCongoleumengineeringdepartment],"thathe[Downing] didn't have anything to do with it, that it was apolicy set down bythe engineeringdepartment that peoplethatwere out there during the labor disputes [whileYarborough, Belco, and so forth, had the constructioncontract on the Wilburton Congoleum job] couldn't work[could not be hired]." 16Within the week or two after his rejection for employ-ment on the Congoleum project and after his wife had toldhim what Downing had said, Carlin contacted the StateEmployment Office in McAlester, Oklahoma. The man towhom he spoke told him about work on the Congoleumproject in Wilburton but he told the state representativeabout his prior experience in trying to work at that project.Several dayslater,Carlin received a telephone call fromsomeoneat the State Agency to the effect that there was anopening for an electrician at Congoleum. Carlin went to theplant, "with the intention," he says, "of getting in andtalking to Mr. Downing." Carlin had become aware at.thispoint that the opening for an electrician was for amaintenance electrician, a Congoleum plant employee, andnot for a construction electrician working for a contractorlike Lovelace.17At the plant there was a Mrs. Hamburg, a representativeof the State Employment Service, who was handling theprocurement of employees, under the government programabovementioned, for Congoleum's plant. The hiring was ajoint operation of Hamburg and Congoleum. Carlin toldHamburg that, before he filled out any application, he"would like to talk to Mr. Downing and find out why Icouldn't go to work for the electrical contractor LovelaceAftera brief wait, Carlin was admitted toDowning's office. He told Downing that he would like toknow why he had not been "cleared to work out there" forLovelace.Referring to the reason previously given byDowning to Mrs. Carlin, Carlin said that he did notunderstand why theengineeringstaff of Congoleum wouldnot clear him because, Carlin said, he was certainly15 "The reason I knowthey were union is thatthey finallycame andtoldme they did notwant to work any more. I asked themwhy and theysaidthey wereunion:'Thesetwo union men hadnot worked on theCongoleum job previously.16Downingdid not testifyat the hearing. In his brief, the GeneralCounsel statesthatDowning was in the hearing roomduring thehearing.While wehave no reasonto doubt theGeneral Counsel's statement, we donot make anevidentiaryfinding thereon. However,we do find thatthere isnothing inthe recordto show that Downing was not available as a witness.17Congoleum was securing its plant employeesinWilburton under agovernment assistedMDTAOJT program(Manpowerand DevelopmentTraining Act, On The Job Training) and the pay forplantemployees underthisprogram was $1.70 per hour. Carlintestifiedthat he had beenemployed over the years as a heavyconstruction electrician with aprevailing wage around$6 per hour. 364DECISIONSOF NATIONALLABOR RELATIONS BOARDqualified.Downing agreed that Carlin was qualified butsaid that the matter "was completely out of his hands, thatitwas apolicy set down by the engineering staff ofCongoleum Industries of Kearny, New Jersey," that therewould beno menemployed that had worked previouslywith Belco or the other union contractors. Downing saidthat he could not clear Carlin to go to work because theyhad "umon trouble" on the project and Carlin had workedfor Belco, a union contractor on the job. Downing adheredto his position despite the fact that Carlin told him that hewas nota union member, that he had worked for Belcoundera union permit, and that he had no part in any uniontrouble on the job.Although the record shows that Carlin did fill out somekindof anapplication for employment at the Congoleumplantas anelectrician, it is our opinion that, because Carlinlearned that the job was that of a maintenance electrician at$1.70 per hour, he was not actually interested in such a job,and he made this reasonably,clear to Downing when hespoke to him on the above occasion. Carlin's testimony, inour opinion, indicates that he was interested in a job as aconstructionelectrician under Lovelace on the Congoleumconstruction project. Forinstance,Carlin testified that heprobably told Downing regarding employment that he "didnot want to work at a dollar seventy an hour"; "I went in[toDowning] with the primary purpose of talking to himconcerning why I wasn't cleared to work for the contractor(Lovelace)";"why I wasn't cleared to work for Mr.Lovelace was my primary reason for going in and talking toMr. Downing rather than going through filling out anapplication for Congoleum." Carlin states that in the courseof the conversation he probably said that he did not "wantto work for a dollar seventy an hour" but wanted to knowwhy he could not work for Lovelace. We adhere to ouraboveconclusionalthough Carlin testified that he felt thatifhe was not cleared to work for Lovelace he probablywould not be cleared to work for Congoleum.We have earlier described the testimony of Respondent'switness,Barchi. The latter, in his testimony, did not refer tothe specificissueof the denial of employment to Carlin onthe Congoleum project although the General Counsel hadintroduced largely uncontroverted evidence that Congole-um had refused to clear Carlin to work for Lovelacebecause Carlin had worked on the project under a priorunion contractor and was therefore identified with theunionand with labor trouble. Respondent has reliedprincipally, if not entirely, upon the testimony of ThomasPate regarding the refusal of employment to Carlin.Thomas Pate's information about the Carlinmatter isindirect and somewhat removed from the event itself.Thomas Pate was not a direct participant in what occurredin September, 1970, when Lovelace sought clearance toemploy Carlin on the Congoleum job. According toThomas Pate, he first learned of the Carlin incident a fewmonths after the event when he saw a paper of some kind"from some lawyer or something ...." 18 At this time,according to Thomas Pate, he went to his brother Roy Pate,the Pate Company superintendent on the Congoleum job,"to find out what the deal was." Roy Pate then told ThomasPate, according to the latter, that Lovelace had come to thejobsitewith Carlin and "checked with Roy"; Roy thenchecked with Congoleum's personnel manager, GeraldDowning, to find,out if Downing knew whether Carlin was"a productive employee," and Downing told Roy Pate thatin his opinion Carlin "was not a productive employee";therefore,Roy ' Pate went back and told Lovelace thatCarlin could not and would not be hired.Thomas Pate states that at the time he secured the generalcontract from Congoleum he had various conversationswith Barchi, John Harrison, the Congoleum plant manager,and Downing, the personnel manager of Congoleum. Hetestified that there was no restriction placed on him as tohiring but he told them that if he "was going to work forthem, [he] would be more than willing to cooperate withthem in any way possible." Thomas Pate also states that hetold Harrison and Downing that if they knew of any peoplewho had previously "worked there"whowere"nonproductive workers" he would want to "know this"and would not hire such persons. It was, therefore,according to Thomas Pate, pursuant to Thomas Pate'spolicy of checkingreferencesof applicants, that Roy Patehad checked with Congoleum about Carlin, and Lovelacewas not allowed to hire Carlin because Roy Pate had beentold by Downing that Carlin was not a productive worker.Since Downing did not testify, we have no direct evidenceas to what he told Roy Pate about Carlin. If he did say thatCarlinwas a nonproductive worker when working forBelco, we have no way to evaluate the accuracy or goodfaith of such a statement or to determine the basis of such astatement or whether Downing or anyone else in theCongoleummanagementhad observed Carlin performinghis work as an electrician or had received any report abouthis productivity.SinceRoy Pate did not testify, we havehad no occasion to evaluate his accuracy and credibility asto what he asked Downing, or what Downing told him, orwhat Roy Pate understood or why he told Lovelace thatCongoleum had refused to clear Carlin.In our opinion, the testimony of Thomas Pate, theprincipal witness of Respondent, who states in effect thatRoy Pate made a routine check of Carlin with Congoleum(but not with Belco or Yarborough who were the directformer employers of Carlin) and, therefore, did not allowLovelace to hire Carlin because Congoleum said Carlin hadbeen an unproductive worker, is not convincing.There isno testimony or substantial evidence that Carlin was not aproductive worker or had not been a productive worker, ortestimony by Downing or anyone else in Congoleum to thiseffect, let alone any testimony as to a basis for such ajudgment if it was made. 1918Possibly the paper was a copy of the charge in the instant case thatwas filed on February 1,1971, or some correspondence relating to theSeptember Carlin event19There is no evidence that Grady while working for the unioncontractors was any more of a productive worker than Carlin All we knowabout Grady while working on the project while Yarborough was generalcontractor is thatGradyworked for a number of the contractors until theirparticular work was completed.Since he worked without being discharged,he presumably was a satisfactory worker But we know as much or as littleabout Carlin'swork under the former contractor.Carlin worked in twoperiods for Belco and was never discharged or, as far as appears,criticizedby anyone He worked until the work of his employer was completed and CONGOLEUM INDUSTRIES, INC.We find the uncontroverted testimony of Carlin and hiswife, and, in important respects, the testimony of Lovelaceand the conversations between Lovelace and Carlin, to becredible. The evidence as to statements made by Downingto Carlin and Mrs. Carlin as to why Congoleum refused toclearCarlin to work for Lovelace persuades us thatCongoleum caused Lovelace, through Pate, to refuse to hireCarlin on September 11, 1970, because Carlin had workedon the project under the prior union contractor and wasconsidered to be in some way affiliated or identified withthe Union and with past union trouble or potential umontrouble in the future if he or others in his situation wereagainemployedunderthesuccessornonunioncontractors 2° There is no convincing evidence that theindividual work competence, performance, or productivityof Carlin, while previously employed on the project, was thereason why he was not cleared to work for Lovelace. Theclear message to Carlin, on the facts of this case, (or toothers similarly situated) was that his error and deficiencywas that he had worked on the project for a unioncontractor and with union members and was thereforeidentified with the umon trouble that Congoleum had had.The message was that in the future it would be wise not towork for union contractors on a union job, insofar asCongoleum was concerned, and such a message discourag-es activity, i.e., working under the aforementioned condi-tions, that is protected by Section 7 of the Act. Since the"union trouble" that occurred included strikes and suchemployer-union matters that have not been shown to havebeen illegal, we find that Congoleum's causing Lovelace,over whom it exercised effective hiring control, to refuse tohire Carlin was a violation of Section 8(a)(1) and (3) of theAct.As we have earlier indicated, we do not believe thatCarlin, after his failure to be cleared for employment byLovelace on September 11, 1970, was interested inemployment in the Congoleum factory at that operation'sprevailing rate of $1.70 per hour. We believe that Carlinmanifested to Downing that he was not interested in plantemployment but that he was still interested in working as aconstruction electrician for the electrical subcontractor.Whether or not Congoleum would have employed Carlin at$1.70 as a manufacturing plant employee is not the issue,and, in any event, cannot be answered with a substantialdegree of adequacy. The events and evidence never focusedon plant employment for Carlin because in speaking toDowning about employment, Carlin concentrated on thematter of clearance to work as a construction electrician forLovelace.We therefore recommend dismissal of thecomplaint allegation that Respondent refused to hire Carlinas an employee in its manufacturing plant.presumably was a satisfactory worker. At the time of the labor trouble, inJuly, 1970, however, Grady had affirmatively demonstratedhis nonunionidentification by crossing a umon picket line and continuing to work for anonunionsubcontractorAlso, Grady had been hired by Lovelace and wason the job before Lovelace had been advised by Roy Pate that henceforthallemployees who had previously worked on the project must be first"cleared" by Congoleum.Gradywas allowed toremain,however, byreason of anad hoc"clearance."20Whether entirely correct or not in the case of Carlin, it was a fairlyshrewd judgment that if a worker in one of the skilled construction trades,such as the ElectricalWorkers, was working with the members of theCONCLUSIONS OF LAW365By refusing to clear Carlin for employment by contractorLovelace, over whose hiring policy Respondent exercisedeffective veto control, because of Carlin's past employmentby a union contractor and Carlin's identification with theunion under whose auspices he had worked, as more fullyexplicated above in this Decision, Respondent discriminat-ed against Carlin for the exercise of his rights under Section7 of the Act and thereby violated Section 8(a)(1) and (3) ofthe Act.Respondent did not refuse to employ Carlin in itsmanufacturing plant in violation of Section 8(a)(1) and (3)of the Act.-THE REMEDYHaving found that Respondent has engaged in the unfairlabor practice, abovedescribed, it will be recommended thatRespondent cease and desist from such practices and takecertain action to remedy the effects thereof and therebyeffectuate the purposes of the Act.Itwill be recommended that Respondent withdraw itsdisapproval of the employment of Edmund Carlin byLovelace or Pate or by any other contractor ' on theCongoleum project and advise Lovelace, Pate, or any othercontractor involved, that it has no objection to Carlin'semployment.It is further recommended that Respondent make Carlinwhole for the wages he lost by reason of the discriminationagainst him for the period from September 11, 1970, to thedatewhen Carlin's employment would have normallyterminated had he been employed by Lovelace. In the eventthe work is still going on, the cutoff date will be the datewhen Respondent notifies Carlin, Lovelace, Pate, and anyother contractor involved, that it has no objection to theemployment of Carlin and has withdrawn any priordisapproval of Carlin's employment. Such backpay as maybe due Carlin will be less any net earnings of Carlin duringthe prescribed period aforementioned. Backpay shall becomputed in accordance with the method described in F.W.Woolworth Co.,90 NLRB 289, with interest at 6 percentas set forth inIsis Plumbing & Heating Co.,138 NLRB 716.RECOMMENDED ORDER21Congoleum Industries, Inc., its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discouraging the right of Edmund Carlin or any otheremployee similarly situated to work for union contractorsand with labor unions and their members either as unionmembers, permit men, or otherwise, as guaranteed toElectricalWorkers Unionon a unionjob under a union contractor, thatindividual-either was a union member or had umon credentials or sufficientidentificationwith the union,tomake him acceptable to the union andtherefore not basically unsympathetic to union mores and rules eithercurrently or possibly in the future if an appropriate occasion arose21 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees by Section 7 of the Act, by discriminating inregard to hire, tenure, or other conditions of employment ofsuch employees.(b)Refusing to approve or clear for employment byLovelaceElectric,Inc.,or by any other contractor,Edmund Carlin or any other qualified employee similarlysituated.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Notify Edmund Carlin, Lovelace Electric, Inc., andPate Construction Company, Thomas L. Pate, GeneralContractor, that it has no objection to Carlin's employ-ment.(b)Make Edmund Carlin whole for any loss of wages hemay have suffered by reason of the discriminationagainsthim, in the manner set forth hereinabove under the sectionentitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allrecords necessary to analyze the amount of backpay thatmay be due to Carlin. In conjunction with the backpayobligation, request and obtain from Lovelace Electric, Inc.,and Pate Construction Company or Thomas L. Pate,General Contractor, such payroll records, social securityrecords, timecards, and personnel records, and all otherrecords as may be necessary to analyze the amount ofbackpay due to Carlin, and make such records available tothe Board or its agents for the aforesaid purpose ofanalyzing the amount of backpay that may be due.(d) Post at its plant in Wilburton, Oklahoma, copies ofthe attached notice marked "Appendix." 22 Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 16, inwriting, within 20 days from receipt of this Decision, whatsteps have been taken to comply herewith 2322 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."23 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 16, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which all parties had an opportunity topresent sworn testimony and other evidence, a Trial,Examiner of the National Labor Relations Board has foundthat we have violated the National Labor Relations Act incertain respects and has-ordered that we remedy the effectsof our unfair labor practices and post this notice.WE WILL NOT discriminateagainst EdmundCarlin orany other employeebecause hehas worked for or hasbeen identified with union contractors and with laborunions working for union contractors.WE WILL advise Lovelace Electric, Inc., and PateConstructionCompany, Thomas L. Pate, GeneralContractor, that we have no objection to the employ-mentof Edmund Carlin or any other employee in thesamesituation as Carlin.WE WILL pay Edmund Carlin any wages he may havelost by reason of our discrimination against him on theplant construction project.CONGOLEUM INDUSTRIES,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office,Federal Office Building, Room 8-A-24, 819 Taylor Street,Fort Worth, Texas 76102, Telephone 817-334-2921.